Citation Nr: 0014643	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  00-11 128	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.



FINDINGS OF FACT

1.  The Board entered a final decision on the issue of a 
total evaluation based on individual unemployability due to 
service connected disabilities on October 26, 1987.

2.  The Notice of Disagreement which preceded the October 
1987 Board decision was received prior to November 18, 1988. 

3.  A rating decision dated in March 1999 granted a total 
evaluation based on individual unemployability due to service 
connected disabilities, effective May 7, 1997.

4.  The veteran and his attorney entered into an attorney fee 
agreement in August 1999, more than one year after the 
Board's decision.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement dated in August 1999 by VA for past-
due benefits in the amount of 20 percent have not been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1986, the veteran filed a claim for a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities.  In a rating decision dated 
later in April 1986, the RO denied the veteran's claim.  The 
veteran then filed a Notice of Disagreement with this 
decision, which was received by VA on July 8, 1986.  The 
appeal, initiated by the July 1986 Notice of Disagreement, 
was then reviewed by the Board, and in a decision dated in 
October 1987 the Board affirmed the RO's denial of the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

In a rating decision dated in March 1999, the RO granted the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities, effective May 7, 1997.  This award created 
past-due benefits payable to the veteran.

The veteran and his attorney subsequently entered into a 
contingent fee agreement in August 1999 to represent the 
appellant "in the appeal process for VA disability benefits 
and to further appeal as may be necessary."  That agreement 
provided that 20 percent of past-due benefits was to be paid 
by VA to the veteran's attorney for representation.  However, 
the Board notes that the veteran's total rating claim had 
already been granted by the RO in March 1999 by the time the 
parties entered into this fee agreement.  As such there was 
no "appeal process for VA disability benefits" pending 
before the RO or the Board at the time the parties entered 
into the fee agreement.

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board with respect to the issue 
or issues involved, (2) a Notice of Disagreement, preceding 
the Board decision with respect to the issue or issues 
involved, dated on or after November 18, 1988, and (3) the 
retention of counsel not later than one year after the date 
that the Board decision with respect to the issue or issues 
involved was promulgated.  See 38 U.S.C.A. § 5904(c); 38 
C.F.R. § 20.609(c).  In this case, the Board promulgated a 
final decision on the issue of entitlement to a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities in October 1987.  This 
satisfies the first element of basic eligibility set forth 
above.

However, as to the second requirement, the veteran's Notice 
of Disagreement to the RO's denial of his claim for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities was received at the RO 
in July 1986, clearly prior to November 18, 1988.  The 
October 1987 final Board decision, which affirmed the RO's 
denial, was part and parcel of the claim as to which the 
Notice of Disagreement was filed in July 1986.  See Matter of 
Smith, 6 Vet. App. 25 (1993) (holding that statute 
liberalizing fee payments to attorneys did not apply to claim 
for which Notice of Disagreement was filed before November 
18, 1988).  Accordingly, payment of the attorney's fee is 
precluded since the Notice of Disagreement pertaining to the 
particular claim was filed prior to November 18, 1988.  In 
addition, it is also significant that the attorney was 
retained more than one year after the Board's decision and 
that no claim was pending at the time the veteran and his 
attorney signed the attorney fee contract.  Further, no claim 
subsequent to that date appears to have resulted in past due 
benefits being payable to the veteran.


ORDER

Eligibility for payment of attorney's fees directly by VA to 
the appellant's attorney from past-due benefits is denied.



		
	RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals

 


